Citation Nr: 0941569	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  07-32 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to education benefits under Chapter 32, the 
Veterans Education Assistance Program (VEAP) benefits 
program.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to August 
2006.
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 determination issued by the 
Department of Veterans Affairs (VA) Education Center at the 
Regional Office (RO) in San Diego, California.

In February 2008, the Veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
the hearing transcript is of record and has been reviewed.  
Evidence, received in June 2008, was added to the claims 
folder, along with a waiver of initial RO consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Congress has authorized several different programs of 
education benefits for veterans.  Eligibility for the various 
programs depends on a veteran's dates of service and other 
factors.  The Veteran is seeking education benefits.  He 
contends that during service he enrolled in the Chapter 32 
(VEAP) benefits program, and that he converted his Chapter 32 
benefits to Chapter 30 (Montgomery GI Bill (MGIB)) benefits.  

In this case, additional development is necessary prior to 
analyzing this claim.  In this regard, the Board notes that 
the available record appears to be incomplete.  Although a 
January 2008 letter to a Congressman outlines the procedural 
and evidentiary history in this case, the record does not 
contain the Veteran's claim, his notice of disagreement, a 
statement of the case, or a substantive appeal.  These 
documents are necessary in order to analyze the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should clarify whether the 
Veteran wishes to withdraw his appeal, as 
suggested in his June 2008 letter.  

2.  The RO/AMC should ensure that 
documents related to this claim, to 
include the initial claim by the Veteran, 
the denial letter, notice of 
disagreement, statement of the case, and 
substantive appeal, are obtained and 
associated with the claims folder.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal, taking 
into consideration the evidence received 
in June 2008.  If the benefit sought is 
not granted, furnish the Veteran with a 
supplemental statement of the case (SSOC) 
and afford him an opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

